BRYAN SCHRODER
United States Attorney

CHRISTINA SHERMAN
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: christina.sherman@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 )   No.
                                            )
                          Plaintiff,        )   COUNT 1:
                                            )   FELON IN POSSESSION OF A
          vs.                               )   FIREARM
                                            )     Vio. of 18 U.S.C. §§ 922(g)(1) and
  FALEALO MANUELE PULUSILA,                 )   924(a)(2)
                                            )
                          Defendant.        )
                                            )
                                            )

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       On or about August 23, 2019, within the District of Alaska, the defendant,

FALEALO MANUELE PULUSILA, knowingly having been convicted of crimes

punishable by imprisonment for a term exceeding one year, did knowingly possess, in



      Case 3:20-cr-00025-TMB-DMS Document 2 Filed 02/21/20 Page 1 of 2
and affecting interstate and foreign commerce, a firearm, to wit: a Smith & Wesson M&P

.40 caliber semiautomatic pistol.

                                       Convictions

   Conviction Date              Offense                     Court              Case No.

                         Felon in Possession of       U.S. District Court   3:18-cr-00057-
  February 12, 2019                                      – District of
                             Ammunition                                          SLG
                                                            Alaska
                            Fourth Degree
    July 26, 2013       Misconduct Involving a         State of Alaska      3AN-13-5018CR
                         Controlled Substance

       All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

       A TRUE BILL.

                                                  s/ Grand Jury Foreperson
                                                  GRAND JURY FOREPERSON



s/ Christina Sherman
CHRISTINA SHERMAN
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE:         February 19, 2020




                                        Page 2 of 2

      Case 3:20-cr-00025-TMB-DMS Document 2 Filed 02/21/20 Page 2 of 2
